DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2021 has been entered.
 
Status of Application, Amendments and/or Claims
	The amendment of 27 January 2021 has been entered in full.  Claims 1 and 5 are amended.  Claims 2, 4, 22, and 23 are cancelled.
	Claims 1, 3, and 5-21 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01 February 2021; 08 February 2021; 16 February 2021; 23 February 2021; 25 March 2021; and 06 April 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Withdrawn Objections and/or Rejections
1.	The objections to claims 1 and 23 as set forth at pages 3-4 of the previous Office Action of 04 November 2020 are withdrawn in view of the amended and cancelled claims and Applicant’s persuasive arguments (27 January 2021).
2.	The rejection of claims 4, 5, and 23 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more, as set forth at pages 4-8 of the previous Office Action of 04 November 2020, is withdrawn in view of the cancelled claims (27 January 2021).
3.	The rejection of claims 1, 3-5, 22, and 23 under 35 U.S.C. 102(a)(1) as being anticipated by Oved et al. (WO 2013/117746) as set forth at pages 9-11 of the previous Office Action of 04 November 2020 is withdrawn in view of Applicant’s persuasive argument set forth at the middle of page 6 of the Response of 27 January 2021.  Specifically, Oved et al. does not teach measuring the amount of TRAIL, CRP, IP10, and IL-6 or PCT in a subject suspected of having sepsis or SIRS and then ruling in sepsis on the basis of the combination of expression levels of these proteins.  Oved et al. generally teach identifying signatures and determinants associated with bacterial, viral, and mixed (bacterial and viral) infections (page 2, [00010]).  However, while Oved et al. briefly discusses sepsis at pages 106-107, Oved et al. does not associate TRAIL, CRP, IP10, and IL-6 or PCT expression levels with sepsis or a confirmation of sepsis.
4.	The provisional rejection of claims 4 and 23 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8-11, and 17 of copending Application No. 16/157,193 as set forth at pages 12-14 of the previous Office Action of 04 November 2020 is withdrawn in view of the cancellation of these claims (27 January 2021).
withdrawn in view of the cancellation of claims 4, 22, and 23 and after further consideration by the Examiner.  Specifically, after review of the ‘984 specification, the specification does not teach that a bacterial infection includes sepsis.  Rather, the specification states “…examples of diseases include without limitation bacterial infections (e.g., bacteremia, meningitis, respiratory tract infections, urinal tract infections etc.), sepsis, physical injury and trauma…” (page 70, lines 1-3).  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin Moynihan on 08 April 2021.
The application has been amended as follows: 

In claim 1, line 10, delete the word “derived”

In claim 5, line 2, delete the word “derived” and insert –taken—

Cancel claims 6-21
Conclusion
Claims 1, 3, and 5 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bloos et al. Virulence 5(1): 154-160, 2014 (review literature regarding possible biomarkers for sepsis (such as diagnostic value and limitations), including CRP, PCT, and IL-6) (see pages 154-156, Table 1; page 157, column 2).

Henriquez-Camacho et al. Biomed Res Int 2014: 547818, 2014 (review of possible biomarkers for sepsis (such as CRP and PCT) (see pages 1-2, Table 1))


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
08 April 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647